Case 7:18-cv-04622-NSR-PED Document 67 Filed 09/03/19 Page 1 of 1

SUSSMAN & ASSOCIATES
- Attorneys at Law -

 

 

 

MICHAEL H. SUSSMAN 1 Railroad Ave. - Suite 3 LEGAL ASSISTANT.
JONATHAN RB. GOLDMAN P.O. Box 1005 SARAH OSBORNE
Goshen, New York 10924 CHRISTOPHER D. WATKINS
of Counsel

(B45) 294-3991
Fax: (845) 294-1623
sussman 1 @frontiernet.net

VIA ECF

September 3, 2019

Hon. Nelson 8. Roman, U.S.D.J.
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Stern, et al. v. Highland Lake Homeowners Association, et al.
No. 7:18-cv-04622 (NSR/PED)

Dear Judge Roman,

Our office represents the plaintiffs in the above-referenced matter. Under the initial
Scheduling Order, fact discovery is due to be completed by September 30, 2019 and a Case
Management Conference is scheduled for October 4, 2019 at 10:00am. At this morning’s status
teleconference, Judge Davison extended the fact discovery deadline to November 15, 2019. As -
such, we respectfully request that the Case Management Conference be adjourned. This is our
first request for an adjournment of the Case Management Conference. All counsel are available
on December 5, 6, 12 and 13, 2019, and we respectfully request that the conference be
rescheduled to one of those dates. We thank the Court kindly for its courtesies.

 

ef RES ~ a ~
Jonathan R. Goldman, Esq.

ce: All counsel of record (by ECF}
